EXAMINER’S AMENDMENT/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Fang Lui on 11/17/2021.
4.	The application has been amended as follows: 
Claims 8-11 and 19-27 are cancelled. 

5.	This application is in condition for allowance expect for the presence of claims 8-11 and 19-27 directed towards a group non-elected with traverse. Accordingly, claims 8-11 and 19-27 are cancelled with approval from applicant.
Allowable Claims
6.	Claims 12 and 15-18 are allowed.
Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
Claim 12 is allowable for disclosing, inter alia, “wherein the inlet for vacuum comprises an opening for connecting to an internal space of the canister; the inlet for vacuum consists of a channel extending from the opening to the bag portion where the inlet for vacuum is configured to open into the bag portion”.
Economou, as previously discussed in the Non-Final Rejection, teaches the limitations of previously mentioned claim 12. However, Economou fails to teach in newly amended claim 12, wherein the inlet for vacuum comprises an opening for connecting to an internal space of the canister; the inlet for vacuum consists of a channel extending from the opening to the bag portion where the inlet for vacuum is configured to open into the bag portion. The examiner agrees with the applicant that the inlet for vacuum in Economou extends from the interior of the bag to the outside of the container. While in the instant application the inlet for vacuum only extends from the handle and not outside of the container. Smith also fails to teach this limitation as the inlet for vacuum opens on the outside of the container rather than the inside. Therefore Economou and Smith do not read on the limitations of newly amended claim 12. There is no prior art that reads on the combination of limitations and therefore newly amended claim 12 is allowable. Claims 15-18 are allowable for depending on claim 12. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (11/18/21)
Examiner, Art Unit 3781                                                                                                                                                                                           

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        18 November 2021